         Case 1:20-cr-00188-JSR Document 239 Filed 03/17/21 Page 1 of 4
                                          U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                      March 17, 2021

BY ECF

Honorable Jed S. Rakoff
United States District Judge
Southern District of New York
New York, New York 10007

       Re:     United States v. Hamid Akhavan et al., S3 20 Cr. 188 (JSR)

Dear Judge Rakoff:

       The Government respectfully submits this letter to address several of the defendants’
proposed witnesses (and related evidence), including a witness from Circle and investigators who
purchased marijuana through the Eaze website through the use of Circle. Testimony from these
witnesses is minimally relevant at best, highly confusing, and unduly prejudicial. Such evidence
should be excluded under Rules 401 and 403.

         As an initial matter, purchases of marijuana products through Circle, which took place after
the charged conspiracy, are wholly distinct from the fraudulent credit and debit card transactions
at issue in this case. For a Circle transaction, the customer first purchases a stable cryptocurrency
that is pegged to the dollar (so called “USD Coin,” or “USDC”) and added to the customer’s Circle
wallet. The USDC is then used to fund the purchase of marijuana products that are sold through
the Eaze platform. In other words, the marijuana products are purchased through the payment of
USDC, not the payment of U.S. dollars from the issuing bank. This is analogous to if a bank
customer uses a debit or credit card to purchase Bitcoin, and then uses the Bitcoin to purchase an
illegal product. Last fall the Acting Comptroller of the Office of the Comptroller of the Currency
(“OCC”) 1, Brian Brooks, explained cryptocurrency wallets as follows:

       Banks are engaged in a frontend part of stablecoin transaction and a backend part
       of a stablecoin transaction. We’re not asking banks to try and police every other
       thing that occurs in the use of a stablecoin. What we are saying is that when a
       dollar is received at a bank in respect of a stablecoin, that transaction where the fiat
       comes into the bank in exchange for the purchase of a Tether token of a USDC
       token -- that transaction to fall within our letter needs to be coming from a hosted
       wallet.



1
  The OCC is an independent bureau within the United States Department of the Treasury that is
responsible for chartering, regulating, and supervising all national banks.
         Case 1:20-cr-00188-JSR Document 239 Filed 03/17/21 Page 2 of 4

                                                                                           Page 2 of 4


       For example it’s fine for the dollar to purchase a stablecoin that’s going from a
       Coinbase wallet, or a Gemini Wallet, or a Kraken wallet. Not fine for it to go to an
       internet address that’s not associated with that. What happens from there is not
       the bank’s issue - the bank at that point has received a dollar and is holding
       that dollar in deposit….

       The best analogy, Laura, that I think people in crypto land ought to be taking from
       this is the analogy of ATM machines. If I go to an ATM and I put in my card and
       type in my pin, the bank knows who it is giving twenty bucks to, it’s giving $20 to
       the cardholder Brian Brooks. Now I may take that dollar and I may go to the 7
       Eleven, and I may pay cash for a pack of chewing gum a 7 Eleven may take that
       dollar and do something else with it… before finally that dollar makes it back to a
       bank account. The bank is not obligated to chase that dollar bill everywhere it’s
       going, that’s not the way a cash economy works or the way a synthetic
       electronic cash economy would work. But the bank, when it’s either taking the
       dollar or giving the dollar back needs to know who it’s dealing with, and it also
       needs to know that the hosted platforms it is working with have BSA/KYC
       procedures in place.

UnChained Podcast, [Interview with] Acting Comptroller of the Currency Brian Brooks on Crypto
Banks, Oct. 27, 2020 available at https://www.youtube.com/watch?v=3DW7Q-
4e5n0&feature=emb_title (emphasis added). Consistent with the statements by the OCC,
testimony at trial from one of the issuing banks indicated that the issuing bank view wallet
transactions as wholly distinct from direct purchases through cards. See Tr. 1278 (witness
testifying that the issuing bank does not own the customer’s wallet and does not have control over
how the customer uses the money in the wallet).

         The defense has introduced evidence at trial showing that purchases of marijuana through
Circle are described as “Circle Wallet *Eaze” on customer banks statements. (Akhavan Exhibit
11009). The Court initially precluded the evidence, but in response to a question from defense
counsel, a witness from an issuing bank indicated that Eaze was currently on the Visa and
MasterCard network through the use of a wallet, thereby opening the door to the admission of this
document. The Court was clear, however, the door had been opened in a limited fashion: “but the
door has not been opened to – we’re not going to hear about Circle and cryptocurrency and all of
that. As I said at the sidebar, I will permit, in a much more limited way, whether any of the banks
are still processing, knowingly processing Eaze transactions.” (Tr. 1261).

       Testimony regarding Circle is not necessary to elicit whether issuing banks are “knowingly
processing Eaze transactions” (Tr. 1261), and it otherwise has limited if any bearing on the issue
of materiality in this case. “In general, a false statement is material if it has a natural tendency to
influence, or [is] capable of influencing, the decision of the decisionmaking body to which it was
addressed.” Neder v. United States, 527 U.S. 1, 16 (1999) (internal citations omitted). Here, that
decisonmaking body is an objectively reasonable issuing bank. The Government has alleged a
scheme in which the defendants used an elaborate set of techniques, including fake merchants
accounts, fake websites, fake descriptors, fake MCC codes, and deceptive customer service
protocols in order to disguise the true merchants (i.e., the dispensaries and Eaze) and nature of the

                                                  2
         Case 1:20-cr-00188-JSR Document 239 Filed 03/17/21 Page 3 of 4

                                                                                          Page 3 of 4


transactions (i.e., marijuana transactions). In the charged scheme, funds from the issuing banks
were used to directly purchase the marijuana products. The Government has also introduced
evidence at this trial that demonstrates that issuing banks in the United States and Visa and
MasterCard would not have knowingly allowed these marijuana transactions. In fact, the
Government has shown that Visa and MasterCard uncovered the defendants’ scheme while it was
happening and took steps to shut it down.

        Circle transactions in 2020 and 2021 have no bearing on the jury’s determination of
materiality in this case, which involves standard credit and debit purchases between 2016 and
2019. Unlike those transactions, Circle transactions involve the purchase of a stable
cryptocurrency, which in turn is used to purchase the marijuana products through the Eaze website.
As to materiality, the defense argues that if “Issuing Banks are content to process Circle-enabled
marijuana transactions for Eaze now, it is more probable that Defendants’ alleged
misrepresentations were immaterial to the Issuing Banks during the charged time period.” (Dkt.
139 at 4). The defense is wrong. The only conceivable relevance of the Circle transactions is if
the defendants were to establish that reasonable banks view the purchase of cryptocurrency that in
turn is used to fund illegal transactions, as one and the same as the direct use of cards issued by
the issuing banks to fund illegal transactions. There is no evidence in the record that would enable
the jury to reach that conclusion. To the contrary, the limited evidence to date suggests just the
opposite, that is, that banks have no authority or control over cryptocurrency their customers may
purchase using a credit or debit card, and therefore would likely view these transactions differently
than standard card transactions. 2 Moreover, absent other evidence that the banks have been made
aware of these transactions, testimony regarding Circle and Circle transactions does not establish
that the issuing banks are “knowingly” processing Eaze transactions.

        If the Court were to allow the defense to put in additional evidence about Circle, it would
create the misimpression to the jury that the banks and credit card companies view these
transactions as equivalent. It would also necessitate the need for a mini-trial and potentially a
rebuttal case by the Government in order to determine how banks view cryptocurrency wallet
transactions; without that evidence in the record, there is no probative value of the Circle evidence.
As the comments by the OCC make clear, the evaluation of crypto wallet transactions is
complicated. As Your Honor noted earlier in the trial, “for the jury to really fully appreciate [the
Circle argument], even with the explanation you gave, would require a very considerable amount
of background that would have to be adduced and it would not be worth the candle.” (Tr. 1251:3-
7).




2
  As explained by a number of witnesses in this case, in standard credit or debit transactions, the
funds at issue are held by the issuing bank in the issuing bank’s own corporate accounts before
being transferred to the acquiring bank to ultimately transfer to the merchant. In other words, the
funds at issue are not the customer’s own funds at that point; the funds are under the custody and
control of the bank.
                                                  3
         Case 1:20-cr-00188-JSR Document 239 Filed 03/17/21 Page 4 of 4

                                                                                       Page 4 of 4


        Given the minimal probative value of the defendants’ proposed additional Circle evidence
and testimony, the evidence should be precluded.

                                                   Very truly yours,

                                                   AUDREY STRAUSS
                                                   United States Attorney

                                               by: s/
                                                   Nicholas Folly
                                                   Tara LaMorte
                                                   Emily Deininger
                                                   Assistant United States Attorneys
                                                   (212) 637-1060 / 1041 / 2472

cc: all counsel of record (by ECF)




                                               4
